Citation Nr: 0201282	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  00-22 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for pancreatitis, to 
include as secondary to service-connected hepatitis.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION


The veteran had active service from April 1951 to April 1953.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no competent evidence of pancreatitis during 
service, and the medical evidence does not establish that the 
pancreatitis is causally or etiologically related to the 
veteran's active service or service-connected hepatitis.


CONCLUSION OF LAW

Pancreatitis was not incurred or aggravated during service, 
and is not proximately due to or the result of the veteran's 
service-connected hepatitis. 38 U.S.C.A. § 1110, 1131, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. § 5100, 5102, 5103, 5103A, 
5107), which applies to all pending claims for VA benefits, 
and which provides that the VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by VA.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See VCAA 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2001).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for secondary service connection.  The 
Board concludes that discussions as contained in the initial 
rating decision and subsequent statement of the case, in 
addition to correspondence to the veteran, have provided him 
with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claim.  The Board finds, therefore, that such documents are 
essentially in compliance with VA's revised notice 
requirements.  The Board finds that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, and a report of a VA rating examination.  
The Board is not aware of any additional relevant evidence 
that is available in connection with the issue on appeal, and 
concludes that all reasonable efforts have been made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Accordingly, the Board concludes that remanding the 
claim for additional development under the new statute and 
regulations is not necessary, and reviewing the claim without 
remanding it is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The veteran claims that he is entitled to service connection 
for pancreatitis.  Specifically, the veteran asserts that his 
service-connected hepatitis caused his pancreatitis.  A 
veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  To 
establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (". . 
. when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability . . . over and above the degree of 
disability existing prior to the aggravation.").

In relation to the present appeal, the veteran was granted 
service connection for hepatitis in November 1953.  A 10 
percent disability evaluation was assigned, effective April 
1953.  However, in a December 1958 rating decision, the 
veteran's disability evaluation was reduced to a 
noncompensable rating, effective February 1959.  This rating 
remains in effect.  

The veteran does not claim that pancreatitis was incurred in 
service, instead he contends that the disorder is due to or 
the result of his service-connected hepatitis.  In fact, 
service medical records do not provide any evidence of 
complaints related to, or treatment or a diagnosis of, 
pancreatitis to include as a result of the veteran's 
hepatitis.  The veteran's April 1953 separation examination 
noted that the veteran had hepatitis in December 1952, and 
that his hepatitis was symptomatic.  The relevant treatment 
records indicate that the veteran was initially diagnosed 
with infectious hepatitis, with jaundice in December 1952.  
Records dated January 1953 show that the veteran likely 
contracted hepatitis through a blood transfusion in August 
1952 and that the veteran had normal liver function tests 
after a week of recovery time.  VA examiners in October 1953 
and October 1958 both indicated that the veteran did not have 
any residuals of hepatitis.

VA medical records dated at various intervals from December 
1996 through August 1998 have been obtained.  A record dated 
January 1997 shows that the veteran was hospitalized due to 
an exacerbation of chronic obstructive pulmonary disease.  
The veteran's history of larynx cancer, hypertension, and 
dyslipidemia were noted.  

Records from the veteran's January 1997 to February 1997 
hospitalization due to hematochezia showed that the veteran 
was diagnosed with upper gastrointestinal bleed, secondary to 
duodenal arteriovenous malformation and ischemic pancreatitis 
secondary to esophagogastroduodenoscopy with increased lipase 
and abdominal pain.   

Records dated February 1997 show that the veteran was 
diagnosed with gram negative bacteremia, cholangitis, and 
biliary-duodenal fistula.  A history of ischemic pancreatitis 
was noted.  Lipase levels were elevated upon admission, but 
decreased prior to discharge.  An endoscopic retrograde 
cholangiopancreatography was performed.

In April 1997, the veteran was hospitalized with diagnoses of 
ascending cholangitis, biliary duodenal fistula, chronic 
obstructive pulmonary disease, hypertension, pancreatitis, 
history of laryngeal cancer, and status-post laryngectomy.  
An abdominal ultrasound revealed common bile duct dilation 
and air in the biliary tree. Liver enzymes were normalized 
during the hospitalization.  The veteran underwent an 
endoscopic retrograde cholangiopancreatography, which 
revealed a choledochoduodenal fistula. Cholangiogram was 
normal.  An irregular wall in the pancreatic duct suggested 
chronic pancreatitis.  Records from this hospitalization 
indicate that although the veteran had pancreatitis on 
admission, it had resolved over time.

In September 1997, the veteran was diagnosed with ascending 
cholangitis, biliary duodenal fistula, and pancreatitis. The 
veteran's medical history included recurrent cholangitis, 
pancreatitis, history of upper gastrointestinal bleed, 
hyperlipidemia, and biliary duodenal fistula.   

Records dated March 1998 showed diagnoses of acute 
pancreatitis and biliary duodenal fistula as per endoscopic 
retrograde cholangiopancreatography secondary to embolization 
of duodenal arteriovenous malformation.  The veteran's 
medical history included ascending cholangitis, biliary 
duodenal fistula, acute pancreatitis, history of an upper 
gastrointestinal bleed due to duodenal arteriovenous 
malformation, and status-post embolization of duodenal 
arteriovenous malformation, with resultant fistula.  A CT 
scan revealed phlegmon in the head of the pancreas, but was 
negative for a pseudocyst.  An ultrasound of the gall bladder 
did not reveal any gallstones.

Records from a March 1998 through April 1998 hospitalization 
show that the veteran was diagnosed with recurrent episodes 
of pancreatitis, duodenal biliary fistula secondary to 
embolization for bleeding arteriovenous malformation, history 
of recurrent episodes of pharyngitis, chronic obstructive 
pulmonary disease, hypertension, laryngeal cancer status-post 
laryngectomy in 1997, and hyperlipidemia.  A past history of 
recurrent episodes of ascending cholangitis and pancreatitis, 
secondary to a biliary duodenal fistula was noted.  A CT scan 
of the abdomen showed a large pseudocyst in the body of the 
pancreas, pushing the stomach, and multiple pseudocysts in 
the body of the pancreas, in the region of the tail of the 
pancreas.  Repeat ultrasound showed resolution of the large 
pseudocysts, but the multiple small pseudocysts persisted.  
The veteran refused endoscopic retrograde 
cholangiopancreatography (ERCP) because of a fear of the 
recurrence of pancreatitis secondary to the ERCP which had 
apparently occurred in the past on a few occasions.

Records reflecting hospitalization from June 1998 to August 
1998 indicate that the assessment at admission was that the 
veteran had an acute weight loss and recent onset of 
jaundice, "possibly due to pancreatis or hepatitis versus 
obstruction from his scarring in the region of the common 
bile duct versus cancer."  While the veteran was 
hospitalized, he underwent percutaneous transhepatic common 
bile duct drainage and had a biliary drainage catheter put 
in.  A CT scan of the abdomen showed the biliary drainage 
catheter in the liver, embolized coils in the gastroduodenal 
artery, and prior fistulous tract.  The impression was 
prominence of the head of the pancreas with differential 
diagnosis of pancreatitis versus pancreatic cancer.  The CT 
scan also showed a cyst posterior in the lower pole of the 
right kidney.  The discharge summary indicated that the 
veteran apparently began having problems with pancreatitis 
and cholangitis after he had had a duodenal bleed, and the 
hemorrhage was ablated by embolizing the gastroduodenal 
artery.  A choledochopancreatic fistula was subsequently 
discovered.  Surgery apparently had been recommended in the 
past, but refused by the veteran.  The veteran did agree to 
some type of pancreatico-biliary drainage surgical procedure 
during that admission.  The discharge diagnosis was chronic 
pancreatitis, and obstructive jaundice and cholangitis 
secondary to common bile duct stricture and 
choledochopancreatic fistula.

The veteran was afforded a VA examination in December 2000.  
According to the report, the examiner stated that he reviewed 
the claims file, the veteran's VA medical records, and 
consulted with a gastroenterologist familiar with the 
veteran's case.  According to the history in the report, the 
veteran received a blood transfusion after sustaining an 
injury to his foot, after which he developed hepatitis 
sufficient to warrant hospitalization.  The veteran did not 
have any further problems with his liver until 1997, when the 
veteran had a gastrointestinal bleed with embolization, 
following which he developed pancreatitis and cholangitis, 
with jaundice.   The veteran was also found to have an 
obstruction of the bile duct, which contributed to the 
cholangitis.  The examiner noted that the gastroenterologist 
opined that the obstructed bile duct was probably the result 
of the process involved in controlling the veteran's 
gastrointestinal bleed.  In addition, the examiner noted that 
there was no evidence of hepatitis C.  According to the 
examiner, the veteran was surface antibody positive and core 
antibody positive for hepatitis B.  The examiner further 
stated that "[t]his means that he had hepatitis B, but is 
completely cured, without any active hepatitis or residuals 
of the hepatitis B infection."  Additionally, the examiner, 
in consultation with the gastroenterologist, opined that 
hepatitis B cannot cause a stricture in the biliary tract, 
which was what contributed to the veteran's pancreatitis and 
cholangitis.  The examiner also noted that the veteran's 
liver functions and pancreas functions were normal.  The 
veteran's only current complaints were of bloating.  He 
reported that he has seen physicians regularly since the 
1960s for his bloating, and that his bloating symptoms were 
not significantly different from what he had prior to his 
cholangitis and pancreatitis.  The examiner indicated that a 
detailed physical examination was not performed, as the 
veteran had no residuals of his cholangitis or pancreatitis.  
Nevertheless, the examiner noted that the veteran was not 
jaundiced, and that there was no evidence of angioma or 
edema.  The examiner opined that the veteran's current 
problems were not related to his service-connected hepatitis.  
The diagnoses were status-post hepatitis B infection, 
secondary to a blood transfusion in 1953, with no evidence of 
residual and evidence of complete resolution of the 
hepatitis, and episode of an upper gastrointestinal bleed 
complicated by cholangitis and pancreatitis, completely 
resolved and without residuals. 

The Board finds that the evidence of record does not 
establish service connection for the veteran's pancreatitis.  
As stated, an award of service connection requires that the 
veteran have a disability as a result of disease or injury 
incurred in or aggravated during service.  An award of 
secondary service connection also requires a disability and a 
nexus to a service-connected disability.  In particular, an 
award of secondary service connection requires competent 
medical evidence establishing that a current disability is 
the result of or proximately due to a service-connected 
disability.  The veteran's service medical records are 
negative for treatment or diagnosis of pancreatitis to 
include as the result of the veteran's hepatitis.  In 
addition, the record contains clear medical evidence that the 
veteran's pancreatitis is not causally related to or 
aggravated by the veteran's service-connected hepatitis.  
Most significantly, the VA examiner, after reviewing the 
veteran's service medical records and VA treatment records, 
in consultation with a gastroenterologist, clearly indicated 
that the veteran's pancreatitis was completely unrelated to 
his in-service hepatitis.  And, while the Board acknowledges 
that an assessment made upon the veteran's admission to the 
VA hospital discusses the possibility of hepatitis as a 
reason for the veteran's weight loss and jaundice, this was 
not confirmed in the hospital report and the discharge 
diagnosis was chronic pancreatitis, and obstructive jaundice 
and cholangitis secondary to a common bile duct stricture and 
choledochopancreatic fistula.  As such, the only evidence of 
record purporting to link the veteran's pancreatitis to 
service or to a service-connected disability is the statement 
of the veteran.  However, the Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  
Because the veteran is a lay person with no medical training 
or expertise, his statements alone cannot constitute 
competent evidence of the required nexus.  Moreover, the 
December 2000 VA examination was negative for a current 
residuals of pancreatitis, and "[i]n the absence of proof of 
present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the 
Board finds that the opinion by the VA examiner, which was 
based on examination of the veteran, consideration of the 
veteran's contentions and history, and a review of the 
relevant medical evidence of record to be persuasive.  
Accordingly, without competent medical evidence of a causal 
link between the veteran's service or his service-connected 
hepatitis and the veteran's pancreatitis, the Board finds 
that the requirements to establish service connection for 
pancreatitis have not been met in this case. 

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for pancreatitis, to include as secondary 
to the veteran's service-connected hepatitis.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).


ORDER

Service connection for pancreatitis, to include as secondary 
to service-connected hepatitis, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

